Neither the appellant nor the appellee has filed briefs herein. However, appellee has filed a motion asking that the judgment of the trial court be affirmed, and that he have *Page 464 
judgment against the sureties on the supersedeas bond.
We have examined the record and finding no fundamental error apparent of record appellee's motion will be granted, the judgment of the trial court affirmed, and judgment here rendered for the full amount of the judgment against the sureties on the supersedeas appeal bond.
Affirmed, with judgment against sureties.